DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/21 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) Please cancel claims 1-3, 5-11, 13-18, and 28-29.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Ando et al. (JP 2011063487) for the following reasons:
Ando et al. teaches an infrared light shielding particle dispersed body comprising: boride particles of lanthanium boride which is inherently represented by a general formula XBm (where X is La, and m is a number indicating an amount of boron in the general formula), wherein an amount of carbon included in the boride particles is 0.1% by mass or less (See Abstract).
However, Ando et al. does not disclose how the amount of carbon is measured and thermoplastic resin as required in claim 19. Further while Ando et al. teaches wherein an average dispersed particle diameter of the boride particles is between 50 to 500 nm, Ando does not explicitly disclose the claimed range of 70 nm to 82 nm. This is especially significant in light of the data set forth in Tables 1-2 of the present specification and Declaration filed 10/06/21 which properly establishes criticality of the claimed average particle diameter of the boride particles in suppressing blue haze.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  




Election/Restrictions
Claim 19 is allowable. The restriction requirement among Groups I-VIII, as set forth in the Office action mailed on 05/11/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/11/20 is partially withdrawn.  Claim 27, directed to an infrared light shielding laminated transparent base is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-, directed to other inventions are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claim 27 includes all the limitations of allowable product claim 19, it is noted that present claim 27 is allowable over Ando et al. for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787